DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 
Status of Claims
Claims	32 and 49 have been amended.  Claim 51 has been cancelled.  Claims 52 and 53 have been added.  Claims 32-50, 52, and 53 are pending and examined below.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 32-50 have been fully considered but they are not persuasive.    
On page 6 of Applicant’s response, Applicant argues that Bai fails to discloses at least one processor configured to acquire, from a user, a teaching of a position in an image including a plurality of objects, the teaching serving for picking up at least one object from the plurality of objects with a robot.  Examiner disagrees with Applicant’s argument.  Bai discloses that the target object to be grasped can be encircled or otherwise indicated by a user in an image captured by a camera (¶ 149).  Thus, Bai does disclose at least one processor configured to acquire, from a user, a teaching of a position in an image including a plurality of objects, the teaching serving for picking up at least one object from the plurality of objects with a robot.  The rejections are therefore maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190084151 A1 (“Bai”).

As per Claim 32, Bai discloses an image processing apparatus comprising: 
at least one memory (see ¶ 168—“memory”); and 
at least one processor (see ¶ 56—“processors”) configured to: 
acquire a teaching of a position in an image including a plurality of objects, the teaching serving for picking up at least one object from the plurality of objects with a robot (¶ 8—“training an ‘instance grasping’ model…’current’ image from a camera…position of the target object”); 
impart an evaluation value, based on at least one of the teaching or a result of the picking up the at least one object based on the teaching, to information of the at least one object at least at the position taught (see ¶ 35—“success of a simulated grasp episode attempt by one of the simulators 110 can be evaluated by the grasp success engine”); and 
learn a learning model that outputs an evaluation value on information inputted, by performing machine learning using the information of the at least one object and using the imparted evaluation value as a label (see ¶ 6—“machine learning model”).

As per Claim 33, Bai further discloses wherein the information of the at least one object is point group information of the at least one object (see ¶ 36—“point cloud”).

As per Claim 34, Bai further discloses wherein a range size of a point group to be inputted to the learning model is set in advance based on a size of the at least one object to be picked up (see ¶ 36—“point cloud”).

As per Claim 35, Bai further discloses wherein the teaching indicates the position by a point or an area (see ¶ 39—“segmentation mask…bounding box”).

As per Claim 36, Bai further discloses wherein the at least one processor imparts, as the imparted evaluation value, a lower evaluation value in a case of failing in picking up than in a case of succeeding in picking up (see ¶ 61—“For example, “0” may indicate a confirmed “not successful grasp”, “1” may indicate a confirmed successful grasp”).

As per Claim 37, Bai further discloses wherein the evaluation value to be outputted by the learning model is information indicating a region in which picking up is possible, in the information inputted (see ¶ 38—“For example, the segmentation mask can have the same dimensions as the rendered image, but can include only a single channel with first values (e.g., “1s”) where the successfully grasped object is present in the rendered image, and second values (e.g., “0s”) at all other locations.”).

As per Claim 38, Bai further discloses wherein the learning model is a neural network (see ¶ 4—“neural network”).

As per Claim 39, Bai further discloses wherein the result of the picking up the at least one object based on the teaching is acquired by the robot trying to pick up the at least one object at the position taught (see ¶ 13—“processing the current image, the candidate end effector motion vector, and the target object input using a trained instance grasping model.  The method further includes generating, based on the processing, a prediction of successful grasp of the target object with application of the motion defined by the candidate end effector motion vector. The method further includes generating an end effector command based on the prediction of successful grasp of the target object, and providing the end effector command to one or more actuators of the robot.”).

As per Claim 40, Bai further discloses wherein the imparted evaluation value is imparted to the information of the at least one object, based on success or failure in picking up the at least one object based on the teaching (see ¶ 35—“The success of a simulated grasp episode attempt by one of the simulators 110 can be evaluated by the grasp success engine”).

As per Claim 41, Bai further discloses wherein the at least one processor imparts the imparted evaluation value depending on time taken for the picking up (see ¶ 30—“likelihood of successful grasp of the target object at each time step”).

As per Claim 42, Bai further discloses wherein the learning model outputs, as the evaluation value, an image obtained by segmenting a region in which picking up is possible (see ¶ 30—“segmentation mask”).

As per Claim 43, Bai further discloses a robot system comprising: 
the robot (see ¶ 148—“physical robot”); 
the image processing apparatus according to claim 32 (see above rejection for Claim 32); and 
a robot controller that controls a picking-up operation of an object by the robot, based on the evaluation value outputted by the learning model of the image processing apparatus (see ¶ 168—“computing device”).

As per Claim 44, Bai further discloses wherein 
the image processing apparatus determines a picking-up position of the object based on the evaluation value outputted by the learning model (see ¶ 8—“a segmentation mask that is determined based on the “initial” image and that indicates the position of the target object”), and 
the robot controller controls the picking-up operation of the object by the robot, based on the determined picking-up position (see ¶ 8—“generating, based on processing of the applied inputs using the trained instance grasping model: a measure that directly or indirectly indicates the probability that the candidate motion vector will result in a successful grasp of the target object”).

As per Claim 45, Bai further discloses a measuring device that acquires information of the object (see ¶ 54—“stereographic camera”).

As per Claim 46, Bai further disclose wherein the measuring device is any one of a range image sensor or a stereo camera (see ¶ 54—“stereographic camera”).

As per Claim 47, Bai further discloses wherein the image processing apparatus and the robot controller are configured as a single device (see Fig. 1B).

As per Claim 48, Bai further discloses wherein the measuring device is attached to the robot (see Fig. 1B).

As per Claim 49, Bai discloses a machine learning method performed by an image processing apparatus, the machine learning method comprising: 
acquiring a teaching of a position in an image including a plurality of objects, the teaching serving for picking up at least one object from the plurality of objects with a robot (¶ 8—“training an ‘instance grasping’ model…’current’ image from a camera…position of the target object”); 
imparting an evaluation value based on at least one of the teaching or a result of the picking up the at least one object based on the teaching, to information of the at least one object at least at the position taught (see ¶ 35—“success of a simulated grasp episode attempt by one of the simulators 110 can be evaluated by the grasp success engine”); and 
learning a learning model that outputs an evaluation value on information inputted, by performing machine learning using the information of the at least one object and using the imparted evaluation value as a label (see ¶ 6—“machine learning model”).

As per Claim 50, Bai further discloses wherein the imparted evaluation value is imparted to the information of the at least one object, based on success or failure in picking up the at least one object based on the teaching (see ¶ 44—“The simulated training example generation system 120 stores generated simulated instance training examples 129 in one or more databases… successfully grasped object…non-successfully grasped object”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of US 20150003678 A1 (“Watanabe”).

As per Claim 52, Watanabe teaches additional limitations not expressly disclosed by Bai, including namely wherein the information of the at least one object includes point group information of the taught position and a periphery of the taught position (¶ 77—“workpiece to be grasped…point group…peripheral object”; Claim 2—“periphery of the target object”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai to include the limitations as taught by Watanabe to correctly determine in advance whether interference occurs between an object excluding a target workpiece to be grasped and a hand (Watanabe: ¶ 8). 

As per Claim 53, Watanabe teaches additional limitations not expressly disclosed by Bai, including namely wherein the information of the at least one object includes point group information of the taught position and a periphery of the taught position (¶ 77—“workpiece to be grasped…point group…peripheral object”; Claim 2—“periphery of the target object”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai to include the limitations as taught by Watanabe to correctly determine in advance whether interference occurs between an object excluding a target workpiece to be grasped and a hand (Watanabe: ¶ 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664